DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 9are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US D595653 (hereafter Stefano).
Regarding claim 1, Stefano, as shown in figure 1, discloses a connector inherently can be adapted to connect to a hole in a body (of a circuit board) comprising:
a hollow tube of a length L as measured along an axis of the tube; 
a plurality of slots of a first group (start from top end) cut through a wall of the tube, the slots of the first group extending from a first end (top end) of the tube along curvilinear paths partway toward a second end (bottom end) of the tube; and
start from bottom end) cut through the wall of the tube, the slots of the second group extending from the second end of the tube along curvilinear paths partway toward the first end of the tube; wherein slots of the first group are intercalated between slots of the second group (as clearly shown in figure 1).
It is also noted that it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Regarding claim 4, Stefano discloses the connector of claim 1 wherein the tube further comprises a rasp disposed near a first and/or a second end of the tube (considering the horizon protrusions on each slot at each end which has a T-shape).
Regarding claim 6, Stefano discloses the connector of claim 4 wherein the rasp comprises one or more grooves disposed around a circumference of the tube (considering the big groove on top and bottom end).
Regarding claim 9, Stefano discloses the connector of claim 1 wherein the slots of the first group comprise between 3 and 8 slots (fig.1 shows each group has 4 slots).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stefano.
Regarding claim 2, Stefano discloses the connector of claim 1 wherein the slots of the first group and the slots of the second group extend for a distance of between 0.65 L and 0.98 L as measured along the axis of the tube (as shown in figure 1, but not discloses in the description).
Alternatively, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the slots of the first group and the slots of the second group extend for a distance of between 0.65 L and 0.98 L as measured along the axis of the tube, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Stefano discloses the connector of claim 1, except wherein the curvilinear paths are helical paths disposed at an angle of between 5° and 45° with respect to the axis of the tube.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the curvilinear paths are helical paths disposed at an angle of between 5° and 45° with respect to the axis of the tube, 
Regarding claim 7, Stefano discloses the connector of claim 1 wherein the tube is inherently electrically conductive.
Regarding claim 8, Stefano discloses the connector of claim 1, except wherein the tube is comprised of a metal selected from the following: stainless steel, beryllium copper, phosphor bronze, Nitinol, a tungsten alloy, a titanium alloy, and a spring steel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tube is comprised of a metal selected from the following: stainless steel, beryllium copper, phosphor bronze, Nitinol, a tungsten alloy, a titanium alloy, and a spring steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Stefano discloses a connector inherently can be adapted to connect to a hole in a body (of a circuit board) comprising:
a cylindrical wire (as shown in fig. 1) of length L as measured along an axis of the wire; 
a first plurality of slots (from top end) cut through a cylindrical surface of the wire to the axis, the first plurality of slots extending from a first end of the wire to a distance L1 from the first end as measured along the axis; 
from bottom end) cut through the cylindrical surface to the axis, the second plurality of slots extending from a second end of the wire to a distance L2 from the second end as measured along the axis;
wherein the first plurality of slots and the second plurality of slots are disposed in an intercalated pattern around a circumference of the wire; 
L1 is between 0.65 and 0.98 times L; and
L2 is between 0.65 and 0.98 times L (as shown in figure 1, but not discloses in the description).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have L1 is between 0.65 and 0.98 times L; and L2 is between 0.65 and 0.98 times L, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Stefano discloses the connector of claim 10, except wherein the first plurality of slots extend from the first end along a helical path which is disposed at an angle of between 5° and 45° with respect to the axis and the second plurality of slots extend from the second end along a helical path which is disposed at an angle of between 5° and 45° with respect to the axis.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the first plurality of slots extend from the first end along a helical path which is disposed at an angle of between 5° and 45° with respect to the axis and the second plurality of slots extend from the second end along a helical path which is disposed at an angle of between 5° and 45° with respect to .

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stefano and further in view of US 7,442,045 (hereafter ‘045’).
Regarding claim 12, Stefano discloses a microelectronic device with one or more mechanically compliant connectors (as shown in figure 1) inherently can be used for contacting a mating circuit board; the device comprising:
one or more cylindrical connectors having (a) a plurality of proximal slots (considering slots starting from top end) extending from a proximal end, and (b) a plurality of distal slots (considering slots starting from bottom end) extending from a distal end; wherein the proximal slots and the distal slots are intercalated over a portion of the connectors.
Stefano does not disclose a circuit board having one or more holes disposed therein and opening at a first surface, which holes are plated with a thin layer of metal; wherein proximal ends of the one or more cylindrical connectors are disposed in the holes so that distal ends of the connectors protrude from the first surface.
Connector is used to electrically and mechanically connect two circuit boards or two electronic devices together is old and well known in the art.  For example: ‘045’, as shown in figures 2A-C, discloses a circuit board (216) having one or more holes disposed therein and opening at a first surface (upper surface), which holes are plated with a thin layer of metal; wherein proximal ends of one or more cylindrical connectors 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a circuit board having one or more holes disposed therein and opening at a first surface, which holes are plated with a thin layer of metal; wherein proximal ends of the one or more cylindrical connectors are disposed in the holes so that distal ends of the connectors protrude from the first surface in order to electrically and mechanically connect two circuit substrates as is well known in the art and as also evidence by ‘045’.
Regarding claim 13, Stefano discloses the microelectronic device of claim 12 wherein the proximal slots of the connectors cut through the connectors to the axes of the connectors in curvilinear paths extending between 65% and 98% along the length of the connectors (as shown in figure 1, but not discloses in the description).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the proximal slots of the connectors cut through the connectors to the axes of the connectors in curvilinear paths extending between 65% and 98% along the length of the connectors, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Stefano discloses the microelectronic device of claim 12 wherein the cylindrical connectors comprise a hollow tube and wherein the proximal slots and the distal slots cut through the wall of the cylindrical connector.
claim 15, Stefano discloses the microelectronic device of claim 12 wherein said cylindrical connector comprises a solid wire wherein the proximal slots and the distal slots cut through from the surface of the wire to the axis of the wire.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefano in view of US 2019/0150296 (hereafter Southworth).
Regarding claim 16, Stefano, as already discussed in claim 12 above, discloses one or more conductive cylindrical connectors of uncompressed diameter D1 wherein a plurality of distal slots extending in curvilinear paths from a distal end along the cylindrical connector, and a plurality of proximal slots extending in curvilinear paths from a proximal end along the cylindrical connector; wherein the distal slots and the proximal slots are intercalated.
Stefano does not disclose an assembly wherein one or more connectors interconnect circuits in a first electronic device to corresponding circuits in a second electronic device, the assembly comprising: a first electronic device with one or more holes of diameter D2 disposed on a first surface; a second electronic device with one or more holes of diameter D3 disposed on a second surface; wherein the distal ends of the one or more connectors are held in the one or more holes in the first surface, and the proximal ends of the one or more connectors are held in the one or more holes in the second surface.
Connector is used to electrically and mechanically connect two circuit boards or two electronic devices together is old and well known in the art.  For example: Southworth, as shown in figure 1, discloses an assembly wherein one or more considering substrate 150) with one or more holes of diameter D2 disposed on a first surface; a second electronic device (considering substrate 140) with one or more holes of diameter D3 disposed on a second surface; wherein the distal ends of one or more connectors (110) are held in the one or more holes in the first surface, and the proximal ends of the one or more connectors are held in the one or more holes in the second surface.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have an assembly wherein one or more connectors interconnect circuits in a first electronic device to corresponding circuits in a second electronic device, the assembly comprising: a first electronic device with one or more holes of diameter D2 disposed on a first surface; a second electronic device with one or more holes of diameter D3 disposed on a second surface; wherein the distal ends of the one or more connectors are held in the one or more holes in the first surface, and the proximal ends of the one or more connectors are held in the one or more holes in the second surface in order to electrically and mechanically connect two circuit devices/substrates as is well known in the art and as evidence by Southworth.
Regarding claim 17, Stefano in view of Southworth discloses the assembly of claim 16, except wherein D1>D2>D3.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein D1>D2>D3, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claim 18, Stefano in view of Southworth discloses the assembly of claim 16 wherein the first electronic device is an integrated circuit package (a circuit substrate).
Regarding claim 19, Stefano in view of Southworth discloses the assembly of claim 16 wherein the first electronic device is a circuit board (a circuit substrate), the second electronic device is a circuit board (a circuit substrate), a dielectric material (adhesive) is interposed between the first circuit board and the second circuit board (see par.34 of Southworth).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a dielectric material is interposed between the first circuit board and the second circuit board, since such feature is old and well known in the art.
Regarding claim 20, Stefano in view of Southworth discloses the assembly of claim 19, except wherein the dielectric material is an adhesive selected from a group including silicone, acrylic polymer, epoxy, pressure sensitive adhesive, thermoplastic polyimide, and thermoplastic resins.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric material is an adhesive selected from a group including silicone, acrylic polymer, epoxy, pressure sensitive adhesive, thermoplastic polyimide, and thermoplastic resins, since it has been held to be within the general skill of a worker in the art to select a known material on the   In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 4, a combination of limitations that the rasp comprises a saw-tooth pattern disposed along a slot.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847